MORRIS. Judge.
Plaintiffs first assign as error the failure of the court to set the verdict aside as being contrary to law and against the weight of the evidence. Appellants concede that this motion is addressed to the discretion of the court. They direct us to nothing indicating abuse of discretion nor do we find any in the record. The minor plaintiffs showed no damages other than their medical bills. This assignment of error is overruled.
Assignments of error Nos. 2, 3, 5 and 6 are directed to certain portions of the charge of the court. The exceptions do *180not give us any indication of what the appellants contend the court should have charged, nor does the brief cite any authority to support appellants’ position. Nevertheless, we have carefully examined the charge and find no error sufficiently prejudicial to warrant a new trial.
Appellants’ remaining assignments of error raise the question of whether an issue on Pennie Barfield’s contributory negligence should have been submitted to the jury. The collision occurred as the two cars were approaching the intersection of U. S. Highway 258 and Rural Paved Road 1101. Both cars were proceeding in a northerly direction and each was being operated within the speed limit. The collision occurred as defendant was attempting to pass Pennie Barfield. There were solid yellow lines in the right lane of traffic at the area, but there is no evidence clearly indicating exactly where the collision occurred with respect to the solid line. There was evidence that at the time of impact the front of the Barfield car was in the left lane of traffic, and the defendant was in the left lane passing. Pennie Barfield testified that she first saw defendant’s car when it was some 300 yards behind her, that she turned on her signal lights and reduced her speed to make a turn, and that “[t]he next time I saw his car was when I struck him.” We think this evidence is sufficient to allow, but not compel, the jury to find that Pennie Barfield was contributorily negligent. The issue was properly submitted to the jury.
No error.
Judges Vaughn and Graham concur.